Citation Nr: 0811873	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-07 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased initial evaluation for the 
veteran's service connected degenerative disc disease of L4-
L5, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The veteran served on active duty from April 20, 2004, to 
July 14, 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that granted the veteran's claim for 
service connection for degenerative disc disease of the 
lumbar spine, at a 10 percent evaluation. 

Although the veteran initially appeared to express 
disagreement with several other issues from her March 2005 
rating decision, she indicated on her Form 9, substantive 
appeal, that the only issue she was still intending to appeal 
was entitlement to an increased rating for her service 
connected degenerative disc disease.  Thus the sole issue in 
appellate status is as noted above.


FINDINGS OF FACT

The veteran's degenerative disc disease of L4-L5 is currently 
manifested by pain and slight limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent, for 
the veteran's service connected degenerative disc disease of 
L4-L5, have not been met.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial decision on a claim by the agency of original 
jurisdiction (AOJ), and it applies to each of the five 
elements of the claim, including notice that a disability 
rating and an effective date for an award of benefits will be 
assigned if service connection is established.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

However, "[i]n cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned (as is the case here) the typical service-
connection claim has been more than substantiated-it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. 
473, 491 (2006).

That said, in March and August 2006, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing 
notice of the disability rating and effective date 
regulations, in accord with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  No prejudice has been alleged with the 
timing deficiency, and none is apparent from the record.  
And, again, the duty to notify was essentially met at the 
veteran's service connection claim (which led to the 
currently appealed decision) was granted.

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing VA examinations.  
Consequently, the duty to notify and assist has been 
satisfied.

Historically, it is noted that the veteran was granted 
service connection for this disability shortly after her 
period of service.  It was noted that, while the veteran's 
service medical records indicated that her degenerative disc 
disease had been found to have existed prior to enlistment, 
as there was no medical evidence of record showing that the 
veteran had degenerative disc disease prior to her 
enlistment, the veteran was given the benefit of the doubt, 
and service connection for this disability was awarded.  The 
veteran disagrees with the level of disability assigned to 
her degenerative disc disease.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2007).  
 
The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2007).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).
 
The schedule for rating spine disabilities provides for the 
evaluation of all spine disabilities under a General Rating 
Formula for Diseases and Injuries of the Spine, unless the 
disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243). 

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is warranted, while a 
40 percent rating is for application where there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
and a 20 percent evaluation is warranted where there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months, a 10 percent rating is applied.  38 C.F.R. Part 4, § 
4.71a, Diagnostic Code 5293 (2007).

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable anklyosis of the spine.  
Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
anklyosis of the entire thoracolumbar spine.

The criteria for a 30 percent rating are: forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
anklyosis of the entire cervical spine.

A 20 percent rating is warranted for: forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

The fact that the criteria for rating spine disabilities 
include symptoms such as pain, stiffness, aching, etc., if 
present, means that evaluations based on pain alone are not 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003). 

Taking into account all relevant evidence, the Board finds 
that the criteria for a higher evaluation, for the veteran's 
service connected degenerative disc disease of L4-L5, have 
not been met.  As noted above, in order to warrant an 
increased initial evaluation, the veteran would have to be 
found to have incapacitating episodes due to intervertebral 
disc syndrome, having a total duration of at least two weeks 
but less than four weeks during the past 12 months; or 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour.

Reviewing the evidence of record, a VA examination report of 
August 2005 noted that the veteran reported a constant low 
back pain, moderate to severe in intensity.  She reported 
having flare ups eight times during the past year, which 
functionally impaired her, and which lasted for two days.  
She was found to be able to perform all the normal activities 
of daily living.  She reported that her back prevented her 
from wearing high heeled shoes, dancing or walking a lot, and 
lifting heavy objects.  She had a normal lumbar spine, lower 
limbs, and gait.  Flexion was to 80 degrees, extension was to 
30 degrees, left and right lateral flexion were to 30 
degrees, and left and right lateral rotation were to 30 
degrees.  There was painful motion on the last degree of 
range of motion measured, and functional loss due to pain 
following repetitive use of the thoracolumbar spine on 
forward flexion from 80-90 degrees.  There was objective 
evidence of painful motion on all movements of the lumbar 
spine.  There was palpable lumbar spasm, as well as 
tenderness to palpation in the lumbar area.  It was noted 
that there was a postural abnormality in that the right leg 
was shorter than the left leg by two centimeters.  Upon 
sensory examination, she had normal sensory examination in 
the lower extremities except for diminished pinprick and 
smooth sensation on the right L3-L4 dermatomes of the thigh.  
It was specifically noted that she had not been prescribed 
bed rest by a physician during the last year due to acute 
back pain.  The veteran was diagnosed with degenerative disc 
disease of the lumbar spine, and bilateral lumbosacral 
radiculopathy, secondary to degenerative disc disease.  

Thus, there is no evidence of incapacitating episodes 
requiring bed rest prescribed by a physician, such that the 
veteran could be granted a higher rating under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  As to a higher rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, the evidence as cited above does not show forward 
flexion between 30 and 60 degrees, or combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour.  The 
veteran's range of forward flexion is to 80 degrees, her 
combined range of motion was 230 degrees, and while she had 
some muscle spasm, the examiner found she had a normal gait, 
and did not note any evidence of abnormal spinal contour due 
to muscle spasm.  While the veteran does have pain and slight 
limitation of motion due to this disability, her 
symptomatology does not meet the criteria for a higher 
evaluation.  As the criteria for a higher evaluation are not 
met, the Board finds that the preponderance of the evidence 
of record is against a finding that the veteran is entitled 
to a higher evaluation.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 10 
percent rating has been in effect since the effective date of 
service connection for degenerative disc disease, and at no 
time has it been medically demonstrated that this disability 
has warranted any higher rating.  Therefore, there is no 
basis for staged rating in the present case.


ORDER

Entitlement to an increased initial evaluation for the 
veteran's service connected degenerative disc disease of L4-
L5, currently evaluated as 10 percent disabling, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


